Citation Nr: 1449445	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-38 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Robert B. Goss, Attorney


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1954 to September 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

When this matter was initially before the Board in January 2012, the Board denied service connection for a left foot disorder.  The Veteran appealed the Board's January 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Veteran died and his surviving spouse (appellant) was properly substituted as the claimant in the Veteran's appeal.  In a March 2014 order, the Court granted the parties' joint motion for remand (JMR), vacating the Board's January 2012 decision and remanding the case for compliance with the terms of the JMR.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 JMR, the parties determined that the Board failed to provide an adequate statement of reasons and bases in support its finding that the nexus element of service connection was not established.  Specifically, "the Board's implicit finding that the September 2007 statement [of his treating VA podiatrist] was not competent was unexplained..."

The record contains conflicting medical opinions regarding whether the Veteran's left foot disorder was related to an in-service injury.  The Veteran submitted his claim for service connection in October 2007; thus a "current" disability for the purposes of service connection must have existed during or after October 2007.

Service treatment records (STRs) are silent as to the left foot, but the Veteran reported in lay statements that he injured his left foot in service after a fall in April 1957 and that his left foot continued to hurt after service.  In a July 2001 VA treatment record, the Veteran complained of left foot pain for two weeks and reported "no history of trauma."

VA treatment records contain a reported medical history that in 1985, the Veteran had bilateral great toe joint replacements (implants) "due to deformity" (see private MRI report dated January 2009, VA treatment record dated August 13, 2001).  It is unclear what "deformity" led to these implants, nearly 30 years after the Veteran's separation from service.  After he was diagnosed with diabetes mellitus in the late 1990s, the Veteran began to have foot ulcers.  

VA treatment records dated from May 2000 through June 2009 often refer to the Veteran's left foot ulcers as diabetic in nature and related to his NIDDM (non-insulin dependent diabetes mellitus) and/or IDDM (insulin dependent diabetes mellitus).  Numerous times throughout the VA treatment records, the abbreviations NIDDM and IDDM are made next to diagnoses of foot ulcers (see e.g., July 9, 2002 and December 10, 2002 podiatry intake progress notes).  His foot examinations are regularly referred to as "diabetic foot exams" (see e.g., VA treatment records dated December 1999, March 2000, January 29, 2002, December 2003).  At his first podiatry consults in May 2000, notes of foot ulcers are made in the context of his history of diabetes.  In an October 23, 2001 VA treatment record, his history of foot ulcers is explicitly listed as part of his diagnosis of diabetes mellitus.  A VA vascular surgery consult response dated December 16, 2002, diagnosed "infected diabetic foot ulcer."  VA treatment records dated December 18, 2002, refer to "diabetic ulcer" and diagnose "diabetic neurotrophic ulcer left foot."  The VA active problem list dated April 22, 2009, includes "diabetic foot ulcer."

In March 2003, the Veteran underwent a bunionectomy that included removal of the implant in his left great toe.  The pre-operative anesthesiology note stated a history of bilateral "great toe implants secondary to trauma 20 years ago.  Left foot implant has caused ulceration of toe with failure to heal.  Patient has a history of NIDDM for 7 years..."  For a period of years after the bunionectomy, the Veteran's ulcers were generally absent and he was seen by VA podiatry for basic nail care and maintenance.  However, by February 2009, he was found to have "a history of nonhealing diabetic foot ulcer with osteomyelitis" and on February 6, 2009, he underwent total amputation of the left great toe.  A March 2009 post-surgical follow-up record summarizes a history of "chronic left foot great toe ulcer for four months with draining wound, [as well as] bunionectomy with chronic osteomyelitis in the proximal phalanx of great toe and head/shaft of first metatarsal."  

The Veteran's treating VA podiatrist submitted two statements in September 2007 and December 2008.  The September 2007 statement states that the Veteran related a "history of fracture great toe while on [active] military duty" and that traumatic arthritis had resulted from the fracture, leading to "increased deformity of the lesser digits due to stiffness of the first metatarsal phalangeal joint.  [The Veteran] suffers from calluses and history of ulcerations to the foot from the arthritis deformities.  These ulcerations have resulted in recurrent foot infections and increased risk of limb loss."  In December 2008, his treating VA podiatrist submitted a form indicating that the Veteran's "current bilateral feet conditions" are at least as likely as not related to "feet injuries while in USMC."  She did not provide a rationale for this opinion, but stated that she had reviewed the military records and local charts.  She noted "recurrent ulcer to toe secondary to deformity will need additional surgery."  At the time of these statements, the Veteran was seeking service connection for both feet.  Service connection has since been granted for the right foot, which the STRs show was diagnosed and treated as fractured in service.  

The May 2011 VA examiner opined that the ulceration and infections in the left foot during the appeal period were strictly related to diabetes mellitus and not to any events of service.  However, he did not review the treating VA podiatrist's positive nexus statements, or discuss the March 2003 surgical note that the left great toe implant had caused ulceration of toe with failure to heal.

It is unclear whether the treating VA podiatrist's statements regarding a fracture of great toe are meant to apply to the left foot, about which STRs are silent, or the right great toe, which evidence shows was fractured in service.  Moreover, her opinion fails to discuss the diabetic nature of his left foot ulcers when the VA treatment records clearly show that the ulcers were diabetes-related.  Similarly, the VA examiner did not review the statements of the treating VA podiatrist, or specifically discuss any possible left foot injury in service or the role the implant may have played in any left foot condition.

Thus, the Board finds that a remand is necessary for compliance with the Court's March 2014 order granting the parties' JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand);  cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the [JMR] or explain why the terms will not be fulfilled.).  The Board finds that an additional medical opinion is needed to address all the relevant evidence of record and reconcile the conflicting medical opinion evidence.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After conducting any necessary development, return the claims file to the physician who provided the May 2011 VA examination report.  Ask the physician to review the claims file, paying special attention to the September 2007 and December 2008 statements by the treating VA podiatrist (tabbed in yellow in Volume I), the Veteran's lay reports of injury to the left foot in service, and the March 2003 bunionectomy report.

Following such review, the physician should state whether it is at least as likely as not (50 percent probability or greater) that any left foot condition present after October 2007 had its onset in service, or was otherwise related to any disease or injury in service.  The physician should discuss the treating VA podiatrist's statements in the opinion, explaining why he or she agrees or disagrees.

An explanation for the conclusions reached should be set forth.  If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed, to include a recitation of any missing facts necessary to render a non-speculative opinion.

If the examiner who provided the May 2011 opinion is not available, an appropriate VA examiner should complete the above request.

2.  Then readjudicate the claim.  If any action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



